DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to the correspondence dated November 30, 2020.  
Claims 1 and 9 are amended.  Claims 1, 2, and 4-10 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (July 2020).  
As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 

	Claims 1, 2, and 4-10 are a server or a system, which is a machine.
	Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
	Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
	Viewing information to be viewed during maintenance work carried for the maintenance work of a maintenance target device which includes a first component as a specific component to which a different maintenance work is to be performed according to a period of use after the specific component is mounted on the maintenance target device and a second component to which a constant maintenance work is to be performed;
store first manual information for the specific component and second manual information for the second component as the viewing information, the first manual information including at least a first individual manual and a second 
[communicating] first and second manual information according to information received
store mounting date and time information indicating when the specific component is mounted on the maintenance target device in association with identification information of the specific component,
store a comparative image or features amount information on a feature amount of the comparative image in association with the identification information of the specific component and identification information of the second component,
store the first and second period of use and the first and second individual manuals each of which includes only the manual information respectively corresponding to the first and second period of use of the specific component in association with the identification information of the specific component, and 
identify the component 
Calculate the period of use of the identified component from the mounting date and time information of the identified component searched by the determined identified information and a photographing date and time of the captured image or a reception date and time of the captured image when the identified component is the specific component,
Select the first manual information corresponding to the determined identification information of the identified component,
Select one of the first and second individual manuals which includes only the manual information respectively corresponding to the calculated period of use of the identified component, and
[communicate] the selected one of the first and second individual manual, manual information which is selected from the first and second individual manuals which are separated from the first manual information with regard to the first component which is the specific component to which a different maintenance work is to be performed according to the period of use. 
	The abstract idea steps recited in claims 1 and 9  are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

Manual information can be stored manually or on paper, including "viewing information" because it is information that can be mentally visualized or visualized on paper.  In fact, all of the claimed stored information, in its nested and dated form, can be mentally or manually (on paper) stored.  Here, there are multiple pieces of manual information referring to physical parts.  Manual information may be in paper form and the mere fact that it refers to a physical part does not make it patent eligible.  Applicant's claimed abstract idea is similar to an automotive manual which has parts requiring constant maintenance and other parts requiring specific maintenance.  Further, these parts may be related.  Therefore, information storage (anything following "stored" as currently claimed) is a part of a mental process.
Identification is a mental process it is the step of collection and comparison, first collecting the item in question, then comparing it to something to see if it is like it or not.  An identification step, as written above in the abstract idea portion, is therefore a mental process.  
Choosing information is a further comparison step (the selecting steps).  This is because information such as dates are compared to determine the relevant information.  Though there is nested information, these are mental steps because they do not go beyond colleting, storing, and comparing information.  
Therefore, these steps are, under a broadest reasonable interpretation and but for the additional elements, noted above and analyzed below, a mental process.
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Per claim 1:
A device maintenance server that transmits viewing information to be viewed during maintenance work to a mobile terminal carried for the maintenance work of a maintenance target device, 

store [information, such as manual information or images, on a server]
Control transmission to the mobile terminal
Searching from non-transitory memory
Any other recitations of the server or mobile terminal.  
Control transmission to the mobile terminal to cause the mobile terminal to display information
Per claim 9:  
A device maintenance server configured to store viewing information to be viewed during maintenance work of a maintenance target device, and a mobile terminal configured to communicate with the device maintenance server, wherein the mobile terminal includes: a touch display which serves as a display unit configured to display the viewing information; an operation reception unit configured to receive an operation of an operator; an imaging unit configured to image the maintenance target device; and a processor: and a non-transitory memory configured to store a program which when executed by the processor controls the mobile terminal to communicate with the device maintenance server, wherein the device maintenance server includes: a processor: and a non-transitory memory configured to store a program which when executed by the processor controls the device maintenance server to:
Control transmission to the mobile terminal to cause the mobile terminal to display information
TLI Comm's).  Claiming an abstract idea that uses generic computer elements as a tool is not a practical application of an abstract idea.  
See PEG Guidance, p. 55.  See in particular id. at 55, "An additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea."  See also p. 55 n. 30, " a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, without specifying how. See MPEP 2106.05(f) for more information concerning mere instructions to apply a judicial exception."  
Per the additional elements in claims 1 and 9 of capturing an image and transmitting ("control transmission of the piece of manual information") information, these are mere data gathering and outputting steps to the abstract idea, which is insignificant extra-solution activity.  Mere data gathering is necessary here because 
Further, the images comparison step, where an image is identified by determining a similarity between features of one image to features of another image, is insignificant extra solution activity.  This is because determining image similarity in order to find a matching image, as claimed by Applicant, is tangentially related to the steps of finding manual information about a part.  Rather, it is tantamount to mere data gathering because it is the step after the image is taken in (when it would remain an image) in order to find the manual information associated with that image.  
Similarly, the outputting step is the result of the abstract idea – finding the information related that needs to be conveyed.  Therefore, because these limitations are mere data gathering and outputting, they are insignificant extra solution activity.  
See PEG Guidance, p. 55.  See in particular id. at 55, n. 31 "For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed to detect whether the transactions were fraudulent.  See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 F. 3d at 1375."
Therefore, because the additional elements are applying an abstract idea to a computer and insignificant extra solution activity, see MPEP 2106.05(f, g), they do not integrate the abstract idea into a practical application.  
Step 2B – 2019 PEG p. 56
generic computer elements are merely mere instructions to apply an abstract idea to a computer which is not significantly more.  See MPEP 2106.05(f).  As for the capturing image and transmission steps, these are well-understood routine and conventional.  Capturing image, under a broadest reasonable interpretation, includes capturing text (like the text on a machine part), which is similar to OCR, a well-understood, routine, and conventional technique.  Further, OCR, which is "optical character recognition," is known to be an image comparison step which See MPEP 2106.05(d).  Therefore, the image comparison step is also well-understood, routine, and conventional.  The specific comparison of features is also well-known because as shown in Moffat, US Pat No 8.380,004 B1:  
Face similarity module determines a faces similarity matrix 184 describing the relative similarity of every face image (including root face 190 and unknown faces 182) to every other face image. The term "matrix" as used herein generally describes any data structure that includes elements addressable with at least two indexes. Other data structures may be used as would be recognized by a person of skill in the art. Row zero and column zero in the root face may correspond to the root face and each additional row and column may correspond to one of the unknown faces 182. Each value at position (x, y) in face similarity matrix 184 may represent a degree of similarity between a face image x and a face image y. Faces similarity matrix 184 may determine the degree of similarity by applying any one of well-known similarity algorithms. In one illustrative example, a similarity algorithm may operate by identifying a feature vector corresponding to each image and determining a Euclidean distance between the feature vectors.

Col 3 ln 43-62 (emphasis added).  
As shown in Moffat, which is finding similarity between facial images, similarity algorithms are well-known and this includes identifying feature vectors (collections of objects, as taught in col 1 ln 9-16 ("enable a user to name an object, such as a face"), where faces are but one example of image objects that can be identified with well-known solutions.  Therefore, Applicant's additional element of identifying images using feature comparison to determine degrees of similarity is well-known according to the Berkheimer evidence of Moffat.
Transmitting data is similar to transmitting data over a network, also well-understood, routine, and conventional.  See MPEP 2106.05(d).  As the captured data is sent over a network, or could reasonably be understood doing so, the combination of a captured image being sent over a network amounts to transmitting data over a network, which is well-understood, routine, and conventional.  Therefore, alone and in combination, the additional elements of claim 1 are well-understood, routine, and conventional.
Claim 2 consists of further data storage, selection, and transmission steps, which as data transmission is an additional element previously analyzed, the further data storage and selection steps merely further narrow the abstract idea.  Therefore, claim 2 does not integrate the abstract idea into a practical application nor add significantly more to the abstract idea.  
Claim 4 first further limits the abstract idea of claim 1 with limitations to storing manual information.  Claim 4's additional elements that are not already covered ("control transmission") are to "screen information of a menu screen that causes a work Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)."  Each step claimed by Applicant, though a paragraph apiece, is merely selecting something that opens up information, without any further limitations to the GUI.  This therefore is also not significantly more, and therefore the additional "menu" elements do not add more (practical application or otherwise) to the abstract idea of claim 1.
Per claim 5, Applicant, like claim 4, has abstract idea elements (storage of "manual information" – such as Chilton's or other book information), identifying components (comparison), and additional elements of screen layers.  Applicant's limitations of a "bottom layer" and (unclaimed but assumed) non-bottom layer are, at a broadest reasonable interpretation, similar to the generating a second menu (the non-bottom layer, unclaimed as to where it goes) from a first menu and sending the second menu to another location (see above).  There is no clarification in the Specification that Applicant has solved a technical problem in the Specification (see contra Core Wireless), rather, Applicant has claimed broadly one "layer" as a "bottom layer."  This is more similar to Ameranth and 2106.05(f) than to Core Wireless and therefore is not an additional element for a practical application or significantly more.  

Per claim 7, Applicant under a broadest reasonable interpretation is merely receiving more information "alarm information," a named type of information that is a part of the abstract idea.  The system diagram that is highlighted with "alarm information" is mere transmission of information and display of information, covered in claim 1 (transmission and display is mere insignificant extra solution activity and well-understood, routine, and conventional).  Therefore, claim 7 does not claim a practical application of an abstract idea or significantly more than an abstract idea.
Per claim 8, receiving work order information is a mere abstract idea.  If receiving information were not found to be a mental process (the limitations to what the information is, a work order, is manifestly abstract as "work orders" can be performed with pen and paper, see work order from a contractor), then it would be mere data gathering, previously analyzed as insignificant extra solution activity and well-understood, routine, and conventional.  Therefore, consistent with previous analysis, there is no practical application or significantly more than the abstract idea.  
 Per claim 10, the limitation repeats a limitation made in claim 1, identifying captured image as received from mobile terminal, analyzed and found ineligible, but also identifying location information of the component.  Identifying location information, as claimed (no other details) is a part of the abstract idea of a mental process, taking some kind of information (here GPS reads on this, like GPS in an iPhone photo), and 
Therefore, claims 1, 2, and 4-10 are rejected under 35 USC 101.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer et al., US PGPUB 2004/0254764 A1 ("Wetzer"), in view of Neven et al., US PGPUB 2006/0240862 A1 ("Neven").
Per claims 1 and 9, which are similar in scope, Wetzer teaches the following:
Wetzer teaches a device maintenance server par 020: " The maintenance system 11 comprises one or more data sources 10 (e.g., external data sources) that 
Wetzer then teaches that transmits viewing information to be viewed during maintenance work to a mobile terminal carried for the maintenance work of a maintenance target device, in par 0101 " the upgrade requirements or configuration maintenance requirement may contain requisite labor requirements, modification instructions, supporting tool and equipment information, and acceptance criteria to install the identified noncompliant component and achieve the desired (i.e., upgraded) configuration."  In par 020 "A user interface 26 is coupled to the data processing system 12 to allow a user to control and/or monitor the operation of the data processing system 12."  In par 070, "Under a second technique, the resource planner communicates a maintenance plan or data derived therefrom to a management system 28 via a user interface 26."  
Wetzer then teaches a first component as a specific component to which a different maintenance work is to be performed according to a period of use after the specific component is mounted on the maintenance target device in par 067: "The predictive maintenance controller 20 determines a preliminary maintenance schedule for performing predictive maintenance. The preliminary maintenance schedule suspect component, suspect assembly, suspect system, or suspect item of equipment."  The preliminary maintenance schedule is according to a period of use because it is based on a "preliminary proposed time interval."  That this happens after a component is mounted is taught in par 070: "The resource planner 14 coordinates the maintenance schedule of the predictive maintenance requirement with one or more of the following: any general maintenance requirement and any configuration maintenance requirement for the same item of equipment or a similar item of equipment. For example a similar items of equipment may share the same component that requires replacement or may require servicing at a particular facility." A component is taught as being mounted in par 052: " For example, the relationship description may include the mounting position of a part on the equipment."  Therefore, a component that is being maintained has previously been mounted and will have maintenance based on a proposed time interval, which teaches the limitation.  
Wetzer then teaches and a second component to which a constant maintenance work is to be performed in par 062: "The predictive maintenance module 61 predicts a maintenance activity and an associated time interval for the maintenance activity based upon the performance data with respect to a defined performance standard. The combination of an identified maintenance activity and a corresponding time frame, or date for performance of the maintenance activity, represents one example of a maintenance plan." And par 061: "In one embodiment, the may collect performance data from an item of equipment where the item of equipment has a sensor 42 or a monitor 40 for feeding performance data to the communications interface 24. The communications interface 24 may analyze, format, or process the performance data into a format which is suitable for interpretation by the predictive maintenance module 61."
Wetzer then teaches transmits viewing information to a mobile terminal carried during maintenance work in par 0120 " The data processing system 12 (e.g., the resource planner 14) may use the preliminary schedule and the resource availability data provided as worker data, facility data, tool data, and component data to generate a resultant schedule or planned maintenance plan for performing predictive maintenance on the equipment. The resultant maintenance plan may comprise a scheme that includes one or more of the following elements: a predictive maintenance requirement, a configuration maintenance requirement, and a general maintenance requirement. The communication interface 24 provides an interface for allowing the data processing system 12 to communicate the resultant maintenance plan over a communication network 102 to a supplier data processing system 106, a resource allocation data processing system 104, or the like."  And Par 0122: "The wireless or landline communication infrastructure 108 may be associated with the first worker terminal 110 through an nth worker terminal 112. The worker terminals (110, 112) represent electronic terminals of the workers who are responsible for maintaining the equipment. For example, each worker terminal (110, 112) may represent a mobile phone, a mobile terminal with a display, a pager, a personnel digital assistant, or another communications device
A limitation that the claimed invention is to be used during maintenance work and carried for the maintenance work of a maintenance target device is Intended Use.  No structural distinction can be made from when a device is to be used "during maintenance work."  See MPEP 2114(II).  Therefore little patentable weight is given to this limitation over prior art.  
	Wetzer then teaches a processor in par 055 " With respect to the planned maintenance data storage, the data processor 12 compares the actual configuration to the desired configuration."
	Wetzer then teaches a non-transitory memory configured to store a program which when executed by the processor controls the device maintenance server in par 043:  " The data storage allocations comprise one or more of the following: a configuration data storage allocation 30, a planned maintenance data storage allocation 32, resource data storage allocation 34, a general maintenance data storage allocation 36, and a historical maintenance data storage allocation 38. In FIG. 4, the storage device 29 refers to any computer storage mechanism that supports a magnetic storage medium, an optical storage medium, an electronic storage medium, or any other suitable storage medium."  Par 053: "Thus, the data processing system 12 and the storage device 29 can support the coordination of maintenance activities (e.g., maintenance, overhaul or repair) in real time on an ongoing basis with the latest actual configuration data and the latest upgrade requirements."
Wetzer then teaches store first manual information for the specific component and second manual information for the second component as the viewing information, the first manual information including at least a first individual manual and a second individual manual … corresponding to a predetermined period of use of the specific component in par 047: "The historical maintenance data allocation 38 stores historical data which may include any of the following: historical configuration data 93, historical resource data 95, and historical planned maintenance data 97."  See also par 046: "The general maintenance data storage allocation 36 stores general maintenance data … standard repair data 92, standard repair parts list data 94, maintenance repair and overhaul (MRO) geography definition data 96, and planned work geography locator data 98."  This manual data applies to both the specific component and the second component because in par 061, this data and systems is applied to the predictive maintenance system:  "Any of the embodiments of the maintenance system shown in FIG. 1 through FIG. 5 may perform predictive maintenance in the following manner."  
Wetzer further teaches this in par 045 "The planned maintenance data storage allocation 32 stores data related to planned maintenance or predictive maintenance, for example." Par 050: "The installation date 80 may be associated with corresponding components to determine a length of service of the corresponding component for determination of a predictive maintenance requirement."  Therefore, Wetzer teaches that the installation date is a part of the predictive maintenance and that Wetzer teaches predictive maintenance.  This necessarily and inherently requires that the maintenance take place in a period of time after the installation date, see the specific cite of par 050 ("a length of service.")
Wetzer then teaches that a first and second manual information corresponding to a predetermined period of use of the second component in par Under a broadest reasonable interpretation, these distinct information elements teach first and second manual information because manual information is information that would be found in a manual, like instructions, part identification, part configuration.  There is no further narrowing as to what manual information is, and therefore any information that one would understand to be in a manual for repair, maintenance, or otherwise, would constitute manual information.  
Wetzer then teaches [first/ second manual information] which are separated into different files and each of which includes only manual information that is split from a whole data of the first manual information to be smaller in data size than the whole data of the first manual information in par 024 where the "storage device 29" teaches a whole data of the first manual information and the smaller in data size than the whole data of the first manual information, which are the first/second manual information that are separated into different files and each of which includes only manual information that is split (from the whole) are the "allocations" taught in par 024, the "configuration data storage allocation 30, a planned maintenance data storage allocation 32," and others.  See further Figure 1, excerpted below:

    PNG
    media_image1.png
    290
    196
    media_image1.png
    Greyscale

These are taught as separated into different files because under a broadest reasonable interpretation, an allocation teaches a file and these are taught as separate allocations under the larger manual information.  
Wetzer then teaches wherein the first individual manual includes only manual information corresponding to a first period of use of the specific component and the second individual manual includes only manual information corresponding to a second period of use of the specific component which is longer than the first period of use in par 0053, where the aforementioned allocations are "updated," which teaches a first period of use of the specific component, and then in par 047, which teaches "historical configuration data," which is necessarily a second period of use of the first component that is longer than the first period of use of the specific component because it the first period of use is updated in real time, therefore it represents the present, and the historical time period represents the time before that up to the present, which must be longer.  See par 053: "If the contents of the data storage allocations (e.g., databases) are updated with sufficient frequency to 
Wetzer then teaches communicate with the mobile terminal par 0122 "The worker terminals (110, 112) represent electronic terminals of the workers who are responsible for maintaining the equipment. For example, each worker terminal (110, 112) may represent a mobile phone, a mobile terminal with a display, a pager, a personnel digital assistant, or another communications device."
Wetzer then teaches control transmission of the first and second manual information to the mobile terminal according to information received from the mobile terminal in par 040: "For example, the communications interface 24, the allocation intermediary 54 or both, may support a data format that is suitable for transmission of the maintenance plan to one or more management systems 28 over a communications network 102 (e.g., the Internet, as shown in FIGS. 9 and 10) via the communications interface 24."  This is communicated to a mobile terminal in par 070: "Under a second technique, the resource planner communicates a maintenance plan or data derived therefrom to a management system 28 via a user interface 26."  That this is information received from a mobile terminal is taught in par 097: "A user of the maintenance input/output device (e.g., computer work station) enters an actual configuration of the item of equipment into the actual configuration database based on a 
	Wetzer then teaches store mounting date and time information indicating when the specific component is mounted on the maintenance target device in association with identification information of the specific component in par 050 "date or time interval to which the geographic location indicator corresponds."  A geographic location indicator is identification information. And par 050 also teaches "The installation date."  The time interval of the geographic location indicator teaches "mounting date and time information" because under a broadest reasonable interpretation where the part geographically exists is where it is mounted, apart from necessarily the installation date.  
Wetzer then teaches store the first and second period of use and the first and second individual manuals each of which includes only the manual information respectively corresponding to the first and second period of use of the specific component in association with the identification information of the specific component in par 052: "The actual configuration data includes an equipment identifier (e.g., tail number of an airplane) that identifies the entire equipment, a part identifier that identifies a part of the mechanical equipment."  in par 0053, where the first period of use, and then in par 047, which teaches "historical configuration data," which is necessarily a second period of use because the first period of use is updated in real time, therefore it represents the present, and the historical time period represents the time before that up to the present, which must be longer.  
Alternatively and more particularly, Wetzer teaches store the first and second period of use and the first and second individual manuals each of which includes only the manual information respectively corresponding to the first and second period of use of the specific component in par 053, where each time the database is updated, a period of use is stored, because the period of use is the present (and the present always changes).  Under a broadest reasonable interpretation, Applicant's storage does not happen concurrently.  Further, even if Applicant amended the claim for it to be concurrent, then Wetzer's "historical" teaching (see par 024) teaches that the first and second manuals which only contain the manual information respectively.  The first period is the present period and that has information, for example in configuration, that is up to date.  The second period is a past period that is from a past time up to the present update, and that has different, out of date configuration item.  See par 053: "If the contents of the data storage allocations (e.g., databases) are updated with sufficient frequency to avoid outdated configuration data, the update procedure may be referred to as a real-time procedure. The real-time procedure seeks to minimize inaccuracy of the configuration data by reflecting changes to the actual configuration of the item of equipment as the changes occur with a minimal lag time thereafter. Changes to the actual item of equipment may be necessary or proper to facilitate improvement of the retains the historical records of prior configuration alterations. The historical configuration data storage tracks historic configurations of the item of equipment and any associated failure or defect with historic configurations." Tracking historic configurations further teaches a second time that is longer than a first time because it is tracking, over time, which is longer than the present or "real time" teaching of the first time.  
Wetzer then teaches store a manual number of pieces of manual information included in the second manual information in association with the identification information of the second component in par 052: "The actual configuration data includes an equipment identifier (e.g., tail number of an airplane) that identifies the entire equipment, an assembly identifier that identifies an assembly or group of parts of the equipment, a specification description that describes the specification of the part, and a relationship description that describes the relationship of a part to the equipment or a subassembly thereof."  
The part identifier teaches a manual number of pieces of manual information because it is related to "a specification description that describes the specification of the part."  That it is a number is taught in par 092: "step S54 includes providing a serial number of a component of the mechanical equipment at any given point in time for a given point in time within its usable life to manage the at least one of the safety, reliability, and performance."  The period of use and piece of manual information is taught in par 053: "Accordingly, configuration data on a particular item of equipment may only remain valid for a limited duration. Upon or before expiration of the duration, store the predetermined period of use and the individual manuals in par 053: "Thus, the data processing system 12 and the storage device 29 can support the coordination of maintenance activities (e.g., maintenance, overhaul or repair) in real time on an ongoing basis with the latest actual configuration data and the latest upgrade requirements."  Also taught in par 054: "enters actual configuration data into the configuration data storage allocation during or after an inspection or servicing of the item of equipment….  The data processing system 12 updates the actual configuration data in the configuration data storage allocation as soon as possible after the inspection or the servicing of the mechanical equipment to maintain the accuracy of the actual configuration data." The "maintenance plan" as taught in par 055 teaches individual manuals.  
Wetzer then teaches calculate the period of use of the identified component from the mounting date and time information of the identified component searched from the non-transitory memory by the determined identified information when the identified component is the specific component in par 088 where a "usage time span" is calculated between the installation date, which teaches mounting date and time, and a "subsequent date," which is another date stored after the installation date.  The "installation date" is in the memory as taught in par 050: "The installation date 80 may be associated with corresponding components to determine a length of service of the corresponding component for determination of a predictive maintenance requirement."
select the first manual information corresponding to the determined identification information of the identified component; select one of the first and second individual manuals which includes only the manual information corresponding respectively to the calculated period of use of the identified component in par 088 "Based on the evaluation, the data processing system 12 or the predictive maintenance controller 26 predicts at least one required maintenance activity."  Then, par 089, "In step 554, the data processing system 12 or the resource planner 14 plans for the availability of at least one of resources and a component for performing maintenance consistent with the configuration maintenance requirement and the predictive maintenance requirement.  Then, par 090: "In general, step 554 may comprise scheduling and bringing together at least two of the following resources at a specific time and place: a requisite component, technical instructions, …."  . Therefore, technical instructions for the predictive maintenance requirement for the component are selected, and based on the teachings above of the "data stores" (pars 043-058 but specifically see what is cited above) there are a plurality of components and matching plurality of data stores, and as this is all manual information, this teaches "only the manual information."  This is further taught in par 0108 where a predictive maintenance activity, which includes resources (earlier defined as including the maintenance/repair information among other things), is "scheduled," for a particular time, which teaches selecting only manual information corresponding to a calculated period of use, from the present into the future date.  
That Wetzer teaches only the manual information corresponding respectively to the calculated period of use of the identified component is taught calculate this because the configuration database only considers it up to date (as a status) if the inspection was performed at that time.  See par 0097: "An actual configuration database may be considered up-to-date if an inspection (of the particular item of equipment) was recently conducted within a maximum time interval from the present time. The actual configuration may be determined or verified based on disassembly and inspection of at least a portion of the particular item of equipment. A user of the maintenance input/output device (e.g., computer work station) enters an actual configuration of the item of equipment into the actual configuration database based on a physical inspection, a visual inspection, a test of the mechanical equipment, or reference to an up-to-date actual configuration database."
Wetzer further teaches only the manual information corresponding respectively to the calculated period of use of the identified component in par 0107 where a "required maintenance activity" is "predicted" when "predictive maintenance is necessary at some future data or over some future time interval," which is "scheduled," (a date is set), as taught in par 0108.  The "scheduler" teaches calculate because as taught in par 0108, "The scheduler 60 of the data processing system 12 may schedule performance of the required maintenance by considering the component data identifier, the maintenance identifier and any associated maintenance date as an input to the scheduler 60.
control transmission of the selected one of the first and second individual manual to the mobile terminal to cause the mobile terminal to display manual information which is selected from the first and second individual manuals in Par 092: "In accordance with a fifth technique, step 554 may include scheduling and bringing together at least two of the following items at a specific time and place: …, technical instructions,…, acceptance criteria and procedures," which teaches one of the two because Par 092 further describes delivering one piece of manual information.  Wetzer teaches at minimum two pieces of manual information and here one is delivered.  See also par 0120, "The communication interface 24 provides an interface for allowing the data processing system 12 to communicate the resultant maintenance plan over a communication network 102 to a supplier data processing system 106, a resource allocation data processing system 104, or the like," and par 0122 "The wireless or landline communication infrastructure 108 may be associated with the first worker terminal 110 through an nth worker terminal 112. The worker terminals (110, 112) represent electronic terminals of the workers who are responsible for maintaining the equipment. For example, each worker terminal (110, 112) may represent a mobile phone, a mobile terminal with a display, a pager, a personnel digital assistant, or another communications device."
	Wetzer further teaches which are separated from the first manual information with regard to the first component which is the specific component to which a different maintenance work is to be performed according to the period of use in par 092 where it is specifically taught that five different techniques, which deliver different manual information, are not mutually exclusive, and therefore different maintenance work is performed according to the period of use where the "third technique" is taught:  "providing part level data on the mechanical equipment to a user via an input/output device… for a given point in time within a usable life of the mechanical equipment."  The given point in time usable life teaches the period of use and it is different maintenance work because it is part level data for a given point of time, and is different because it is not the technique that is taught above.  It is also separate because it is an alternative technique and is distinguished from the other techniques taught in par 092.  
Wetzer does not teach store a comparative image obtained by previously imaging each of the components or feature amount information on a feature amount of the comparative image in association with the identification information of the [first item] and identification information of the [second item].
identify the component captured in a captured image received from the mobile terminal by calculating a degree of similarity of a feature amount of the captured image to the feature amount of the comparative image and selecting one of the comparative images which has a highest degree of similarity to determine the identification information of the component captured in the captured image. 
the determined identification information
a photographing date and time of the captured image or a reception date and time of the captured image.
Per claim 9, specifically, Wetzer does not teach a camera configured to image the maintenance target device.
Neven teaches an image based information retrieval system.  See Abstract.  
store a comparative image obtained by previously imaging each of the components in par 0137: "The following is a brief tutorial for using the Object Recognition (oR) system that includes step-by-step instructions for Adding Images to the oR Server Database," pars 0162-0164: "Click Add New Record.  Type in a name of the object into the ID field. This can either be a new name, or a reference name used if you used when adding an image to the OR server database. NOTE: Spaces in the ID are not permitted at this time. Use the fields to supply an image from your computer, descriptive text, and a URL that the client can open if desired. If you do not want the client to automatically open a web browser you may enter "none" in the field."
Neven then teaches store a comparative image obtained by feature amount information on a feature amount of the comparative image in pars 051-052 where feature extraction is performed on the client side which teaches that feature amount information is stored both on the mobile device and the server because the mobile device has to store the information before it is sent to the server, as taught in par 052.  Neven then teaches in association with the identification of the [first item] and identification information of the [second item] in par 0163 where "a name of the object" is input for the photo that is input.  This is done repeatedly in Neven because in par 0173 "add new record" is a button which can be selected for each item.  
Neven then teaches identify the component captured in the captured image received from the mobile terminal by calculating a degree of similarity of the captured image to the feature amount of the comparative image and selecting one of the comparative images which has a highest degree of similarity to determine the identification information of the component captured in the captured image in par 068 where "comparison of corresponding feature vectors" and "similarity measurement" are taught to determine the identity of the image.  See also par 037: "[t]he recognition server uses its multiple recognition engines to match the incoming picture against object representation stored in its database."  See also par 083: "Only matches that result from this first pass are investigated closer by using a richer representation of the image and the object. Typically this search proceeds in a couple of rounds until a sufficiently good match using the most complete image and object representation is found."  The "most complete image and object representation" teaches the highest degree of similarity.  As to using the mobile terminal, pars 0190-0191: "After taking an image of the object, you will be presented with two choices 1) Recognize Image" and par 0139: "In order to use this document you will need to install the oR client named iScout on a Nokia 6620 phone."
Finally, Neven teaches a photographing date and time of the captured image in pars 046-047 where the time of the photograph is used in the comparison step.  
Neven then teaches wherein the device maintenance server is configured to identify the component captured in a captured image received from the mobile terminal in par 031 where after the mobile phone takes a picture it is sent to the server and the object gets recognized.  Finally, Neven teaches a photographing date and time of the captured image in pars 046-047 where the time of the photograph is used in the comparison step.  
a camera configured to image the maintenance target device in par 031 – mobile phone camera teaches an imaging unit.  
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to modify the equipment lookup teaching of Wetzer with the identify the component captured in a captured image received from the mobile terminal and a photographing date and time of the captured image in of Neven because Neven teaches a suggestion for this modification:  "the object may be a car and the related information may be a car manual." Par 011.  A car is a specific piece of equipment and the related information sent is the manual, which is like the manual as taught by Wetzer, as claimed by Applicant.  Neven teaches a second suggestion:  "the object feature may be an equipment part and the related information may be an operation and maintenance manual for the equipment."  Par 012.  This, like the car, is an "equipment part" and "maintenance manual."  Therefore, Neven explicitly teaches the improvement of the phone (and the related, common old parts such as a "mobile terminal" and "server" which when combined with Wetzer produce obvious results) See KSR.  Because of these explicit suggestions (teaching, suggestion or motivation, see Graham v. Deere, see KSR), one ordinarily skilled would be motivated to modify Wetzer with Neven.  	
Per claim 2, Wetzer and Neven teach the limitations of claim 1, above.  Wetzer further teaches store individual manuals each of which includes only manual information that does not depend on the period of use for each component that is not the specific component in par 026 where "general maintenance" information is  That this is stored is taught in par 025 "general maintenance data storage allocation."  This is taught for "a component of an item of equipment" which includes components not taught above, which were covered for different kinds of maintenance.  This therefore teaches individual manuals each of which includes only manual information because it is stored for "a component of an item of equipment."  Wetzer then teaches configured to control transmission of an individual manual according to the identified component when the identified component is not the specific component in par 026: "Data management refers to data storage and retrieval, data processing, and communications for support of maintenance activities and other related commercial activities."
Per claim 6, Wetzer and Neven teach the limitations of claim 1, above.  Wetzer does not teach store system diagrams regarding the maintenance target device, and control transmission of the system diagram of the identified component to the mobile terminal.
Neven teaches store system diagrams regarding the maintenance target device, and control transmission of the system diagram of the identified component to the mobile terminal in pars 0122-0123 where once the image search is performed then the images of the equipment parts in a database are available to other repairmen.  This teaches system diagram because different images of a part is under BRI a system diagram, as one can use an actual image to diagram a system.  
 teaching of Neven because one would be motivated to include such information so as to facilitate further repair strategy.  Moreover, with images of parts teaching of Neven, one would be able to discuss repair strategies without another person being present looking at the part.  This facilitates remote work and consultation which would make repairs easier and more knowledgeable.  For these reasons, one would be motivated to modify Wetzer with Neven.  
Per claim 8, Wetzer and Neven teach the limitations of claim 1, above.  Wetzer further teaches receive order information of the component or work performance information after the maintenance work in par 083 where the "resource planner" places "aggregate order" for "required components."  
 Per claim 10, Wetzer and Neven teach the limitations of claim 1, above.  Wetzer further teaches identify location information of the component in par 050 where "a geographic location indicator that indicates the location of the equipment" is in the "equipment data."  
Wetzer does not teach identify the component captured in the captured image received from the mobile terminal.
Neven teaches identify the component captured in the captured image received from the mobile terminal in par 031 where after the mobile phone takes a picture it is sent to the server and the object gets recognized.  
suggestion for this modification:  "the object may be a car and the related information may be a car manual." Par 011.  A car is a specific piece of equipment and the related information sent is the manual, which is like the manual as taught by Wetzer, as claimed by Applicant.  Neven teaches a second suggestion:  "the object feature may be an equipment part and the related information may be an operation and maintenance manual for the equipment."  Par 012.  This, like the car, is an "equipment part" and "maintenance manual."  Therefore, Neven explicitly teaches the improvement of the phone (and the related, common old parts such as a "mobile terminal" and "server" which when combined with Wetzer produce obvious results) See KSR.  Because of these explicit suggestions (teaching, suggestion or motivation, see Graham v. Deere, see KSR), one ordinarily skilled would be motivated to modify Wetzer with Neven.  
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer et al., US PGPUB 2004/0254764 A1 ("Wetzer"), in view of Neven et al., US PGPUB 2006/0240862 A1 ("Neven"), in further view of Sandifer, US Pat No 5,778,381 ("Sandifer").   
Per Claim 4, Neven and Wetzer teach the limitations of claim 1, above.  Wetzer further teaches store screen information of a menu screen in par 065 a user interface is taught which allows a user to clear a status.  See par 065: "For example, if 
stores a plurality of third individual manuals each of which includes only the manual information in par 026 where "general maintenance" information is stored which is "maintenance that is neither predictive maintenance nor configuration maintenance" and "includes at least unplanned maintenance." This is a third individual manual because it is different from what was taught above for first and second, and the claims do not further define what a "third" is.  That this is stored is taught in par 025 "general maintenance data storage allocation."  Wetzer teaches a mobile terminal in par 0122.  Wetzer previously taught first and second individual manuals, first and second period of use, and calculated period of use above in claim 1 and therefore this teaching is incorporated herein.  
Wetzer does not teach a work menu; according to the work menu for the component that is not the specific component, and store a plurality of pieces of manual information according to the work menu and the period of use for the specific component.  the storage unit is configured to store screen information of a menu screen that causes a work menu according to the component to be selected, stores a plurality of pieces of manual information according to the work menu for the component that is not the specific component, and store a plurality of pieces of manual information according to the work menu and the period of use for the specific component, 
control transmission of the screen information to the [] terminal according to the identified component when the identified component is not the specific component, and then control transmission of one piece of manual information to the [] terminal according to the work menu specified by selection information when receiving the selection information indicating that any work menu is selected from the [] terminal; and is configured to control the transmission of the screen information according to the identified component to the [] terminal when the identified component is the specific component, and then control the transmission of one piece of manual information according to the work menu specified by the selection information and the period of use to the [] terminal when receiving the selection information indicating that any work menu is selected from the [] terminal.
Sandifer teaches a computer based apparatus and method which provide access to complex technical information employed to maintain and repair complicated equipment.  See Abstract.
Sandifer teaches a work menu; according to the work menu for the component that is not the specific component, and store a plurality of pieces of manual information according to the work menu and the period of use for the specific component in Fig 12 where the Doc ID "To provide a one-time inspection…" is selectable.  This is also taught in Fig 21 where a "publication list" has different document types, teaching plurality of pieces of manual information.  Sandifer then the storage unit is configured to store screen information of a menu screen that causes a work menu according to the component to be selected, stores a plurality of pieces of manual information according to the work menu for the component that is not the specific component, and store a plurality of pieces of manual information according to the work menu and the period of use for the specific component in Fig 25 where the Inspection with Hours and Cycles is shown, which is the period of use for the specific component.  This is further taught in Fig 24 where the "model" and "part number" are shown.  
Sandifer then teaches the control unit: is configured to control transmission of the screen information to the [] terminal according to the identified component when the identified component is not the specific component, and then control transmission of one piece of manual information to the [] terminal according to the work menu specified by selection information when receiving the selection information indicating that any work menu is selected from the [] terminal; and is configured to control the transmission of the screen information according to the identified component to the [] terminal when the identified component is the specific component, and then control the transmission of one piece of manual information according to the work menu specified by the selection information and the period of use to the [] terminal when receiving the selection information indicating that any work menu is selected from the [] terminal in Fig 40 where different profiles or component records can be chosen, including Engine 1, Engine 2, and Airframe.  This menu is "brought up" when it is "specified" (teaching selection information) by the user.  See Col 56 Ln 23-32.  
interact with a single interface to all the publications required for maintaining and repairing a specific aircraft."  This is a taught suggestion (see Graham v. Deere, KSR) of Sandifer that would motivate one ordinarily skilled in the art because Sandifer is teaching its "single interface" as an improvement to the current state of the art, current as of the 1992 priority date.  Further, these are old elements (menus, online resources) and the combination of these old elements with the primary reference produces obvious results (a user accessing menus of information based on the found part).  For these reasons, one would be motivated to modify Wetzer with Sandifer.  
Per claim 5, Wetzer, Neven, and Sandifer teach the limitations of claim 4, above.  Wetzer teaches a mobile terminal in par 0122.  Wetzer teaches individual manual; individual manual which includes only the manual information in par 045 "The planned maintenance data storage allocation 32 stores data related to planned maintenance or predictive maintenance, for example." Par 050: "The installation date 80 may be associated with corresponding components to determine a length of service of the corresponding component for determination of a predictive maintenance requirement."  Therefore, Wetzer teaches that the installation date is a part of the predictive maintenance and that Wetzer teaches predictive maintenance.  This necessarily and inherently requires that the maintenance take place in a period of time after the installation date, see the specific cite of par 050 ("a length of service.")  As asserted in claim 4, the previous teachings of Wetzer's first, second and third manual information, as well as the calculated period of use, was taught in claims 1 and 4 and is incorporated herein.  
	Wetzer further teaches this in par 053: "The actual configuration data, the desired configuration data, and the upgrade requirements data applicable to an item of equipment may vary with time. Accordingly, configuration data on a particular item of equipment may only remain valid for a limited duration. Upon or before expiration of the duration, the configuration is preferably updated. If the contents of the data storage allocations (e.g., databases) are updated with sufficient frequency to avoid outdated configuration data, the update procedure may be referred to as a real-time procedure. The real-time procedure seeks to minimize inaccuracy of the configuration data by reflecting changes to the actual configuration of the item of equipment as the changes occur with a minimal lag time thereafter. Changes to the actual item of equipment may be necessary or proper to facilitate improvement of the actual configuration."
Wetzer does not teach configured to store screen information of the layered menu screen, and store the individual manual in association with the work menu on a bottom layer, and wherein the control unit:
control the transmission of the screen information according to the identified component to the [] terminal when the identified component is not the specific component, and then control the transmission of one piece of manual information according to the work menu to the [] terminal when receiving selection information indicating that any work menu on the bottom layer is selected from the [] terminal; and is configured to control the transmission of the screen information according to the identified component to the [] terminal when the identified component is the specific component, and then control the transmission of one of the first and second individual manuals according to the work menu and the period of use to the [] terminal when receiving the selection information indicating that any work menu on the bottom layer is selected from the [] terminal.
Sandifer teaches store screen information of the layered menu screen, and store the manual information in association with the work menu on a bottom layer In Fig 2 where the "manual information" is stored on the bottom (teaching bottom layer) where the "Bookmark" button is, which in col 31 ln 25-40 reference a "specific point in a document as bookmarks do.  
Sandifer then teaches control the transmission of the screen information according to the identified component to the [] terminal when the identified component is not the specific component, and then control the transmission of one piece of manual information according to the work menu to the [] terminal when receiving selection information indicating that any work menu on the bottom layer is selected from the [] terminal; and is configured to control the transmission of the screen information according to the identified component to the [] terminal when the identified component is the specific component, and then control the transmission of one piece of manual information according to the work menu and the period of use to the [] terminal when receiving the selection information indicating that any work menu on the bottom layer is selected from the [] terminal in col 31 ln 64 – col 32 ln 27 where bookmarks allow a user to go to text instantly.  This teaches selecting and transmitting manual information according to the work menu because it is selected by selecting a bookmark and then transmitted.  The period of use is taught as was explained in claim 4 in Fig 25 where the Inspection with Hours and Cycles is shown.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to modify the equipment data storage and transmission teaching of Wetzer with the menus for manual information teaching of Sandifer because Sandifer teaches that "it would be desirable to provide an approach [to computerized library of technical manuals] that would enable subscribers to interact with a single interface to all the publications required for maintaining and repairing a specific aircraft."  This is a taught suggestion (see Graham v. Deere, KSR) of Sandifer that would motivate one ordinarily skilled in the art because Sandifer is teaching its "single interface" as an improvement to the current state of the art, current as of the 1992 priority date.  Further, these are old elements (menus, online resources) and the combination of these old elements with the primary reference produces obvious results (a user accessing menus of information based on the found part).  For these reasons, one would be motivated to modify Wetzer with Sandifer.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer et al., US PGPUB 2004/0254764 A1 ("Wetzer"), in view of Neven et al., US PGPUB 2006/0240862 A1 ("Neven"), in further view of Scarola et al., US Patent No 5,394,447 ("Scarola").
Per claim 7, Wetzer and Neven teach the limitations of claim 1, above.  Wetzer does not teach receive alarm information in the maintenance target device, and wherein the control unit is configured to generate a system diagram in which an area is highlighted according to the alarm information and control transmission of the system diagram to the mobile terminal.
Scarola teaches a system of display pages containing information on critical function monitoring.  See Abstract.
Scarola teaches receive alarm information in the maintenance target device, and wherein the control unit is configured to generate a system diagram in which an area is highlighted according to the alarm information and control transmission of the system diagram to the mobile terminal in Fig 10 and in Col 19 ln 37 – col 20 ln 68 where the alarm is generated "The RCS panel has over 200 conditions that can cause an alarm" and then the system diagram taught by Fig 10 shows different alarms as described in the rest of the citation.  
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to modify the maintenance data storage and transmission teaching of Wetzer with the data screen with alarms teaching of Scarola because Scarola teaches 
The result of such conventional control room arrangement and functionality can sometimes be information overload or stimulus overload on the operator.  That is, the amount of information and the variety and complexity of the equipment available to the operator for taking action … can exceed the operator's cognitive limits … Improving the 'user friendliness' while maintaining the quantity and type of information at the operator's disposal has posed a formidable engineering challenge … It is thus an object of the present invention to provide apparatus and method for nuclear power plant control and monitoring operations having the characteristics of concise information 

Scarola, Col 1-2.

Therefore, because Scarola teaches both the problem (motivation) and the solution (suggestion, teaching), one ordinarily skilled would be motivated to modify Wetzer with Scarola.  
Therefore, claims 1, 2, and 4-10 are rejected under 35 USC 103.  
Response to Arguments:
35 USC 101
	Applicant argues that the claims as a whole have not been examiner because the "character" or "focus" of the independent claims is not directed to an abstract idea.  Examiner disagrees.  One ordinarily skilled understands that manuals and manual information are equivalent to repair manuals or other guides to understand how machinery works.  This is because one ordinarily skilled is an engineer or scientist who has to use manuals, which for a long time was paper books, to fix something.  Applicant's character and focus of the invention is therefore specific limitations that define an electronic version of a paper book, and transmitting and displaying the information from the electronic book. Examiner notes that information per se is in fact non-statutory subject matter, unpatentable under the law.  See MPEP 2106.03:  "Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations."  The mere presence of generic computing components performing generic computing steps 
	Applicant's recitation on page 10 of what servers and computers are expected to do, "selects and transmits" information, is a mere "apply it" recitation of a computer.  A computer is designed to perform these functions.  Therefore by including this, this is not persuasive.  Applicant then states passively that the "manuals" (files, any kind of file on a computer that has information in it), are divided and has a smaller file size.  However, Applicant does not claim a particular way of doing this, a particular set of rules (see McRO).  In fact, the act of division is not claimed by Applicant, it is already performed.  The files just happen to be of a smaller size.  Therefore, this is not persuasive as it reads more into the claims than is claimed.  Applicant has not shown how flies are split, they may already be split and Applicant is merely claiming files of certain sizes.  
	Per BASCOM, Applicant has not shown a computer, software based solution that is now made more dynamic and efficient, for example, with Specification support.  Examiner notes that "Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase," is not an improvement.  MPEP 2106.05(a), Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).  This is similar to Applicant's claims Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937.
	Applicant then argues that the new amendment is patent eligible subject matter.  Applicant argues that the "device maintenance server is able to control the mobile terminal to display different manual information dependent on the component in a captured image captured by the mobile terminal."  Page 22.  However, the capturing of an image is an additional element and the amendment does not further limit this additional element.  Rather, once the component is identified, various manual information is displayed.  This further limits the abstract idea, outside of the generic computer components that actually display the information.  There is no more connection to the image captured in the amendment from November 30 than the image provided previously to identify a component through pattern matching.  
	Applicant on page 10 briefly argues that there is a transformation however this is incorrect because a transformation does not apply to mental processes or where data is manipulated is not a transformation.  MPEP 2106.05(c).  Applicant's own characterization of the claims is that the "mobile terminal" is in a "different state" depending on the "various condition of which component is captured" (data of component) and "when the component is captured (data of component).  Therefore the only elements which put the mobile terminal in a different state are data, and according 
	Examiner asserts that despite Applicant's argument, Examiner has given weight to all elements of the claims, particularly the conventional additional elements, of which all are conventional.  Examiner refers Applicant to the rejection above.  Examiner also asserts that the server storing individual manuals is a combination of additional elements (elements that are not the abstract idea) and the abstract idea.  The additional elements are evaluated in Steps 2A Prong 2 and Step 2B, not the abstract idea.  Applicant again argues that "the features of claims 1 and 9 reduce the size of a manual."  There is no verb, to reduce, in what is claimed in claims 1 and 9.  There is no element of the claim where a file is actively split or reduced in size.  Applicant is arguing unclaimed elements.  A broadest reasonable interpretation of the claim is that the files are already a certain size.  Whatever size they are is what they are, there is no reducing if a file is already a certain size and remains that size.  See Figure 3B from Applicant's drawings, which simply shows a list of files, but nothing being reduced:

    PNG
    media_image2.png
    410
    301
    media_image2.png
    Greyscale

This does not look like files that are being reduced in size, this looks like files that are in a list and are the size that they always were.  This is supported in pars 028-030 as well, where files are simply listed.  There is no reduction of file size in the Specification either.  The files are the size they are.  
	Applicant argues that these "file size" elements improve a computer, on page 11.  However Applicant has not met the standard for showing an improvement.  In MPEP 2106.05(a), guidance states the following, which limits what can be considered an improvement:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the 


35 USC 103
	Applicant has amended the claims but Examiner finds that under a broadest reasonable interpretation, Wetzer, Neven, and Sandifer teach the limitations of Applicant's claims.  Though Applicant argues that Wetzer discloses certain aspects of the worker terminals, Applicant has not addressed the specific section of Wetzer cited above.  Therefore, this rejection is not persuasive.  Therefore, the 103 rejection is maintained.
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Itogawa, Trouble Prediction Apparatus, Trouble Prediction Method, and Computer Program Product, US PGPUB 2012/0226948 A1.
	Device information is stored from target image forming appratuses which incllude an installation time.  See par 039.  This is done in order to diagnose potential trouble of the device.  See par 048.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on (571) 272-6602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689